IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jesse R. May,                           :
                   Petitioner           :
                                        :   No. 575 C.D. 2021
            v.                          :
                                        :   Submitted: November 5, 2021
Dana Corporation (Workers’              :
Compensation Appeal Board),             :
                  Respondent            :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                 FILED: July 21, 2022


            Jesse R. May (Claimant), proceeding pro se, petitions for review from
the March 31, 2021 order of the Workers’ Compensation Appeal Board (Board),
which affirmed a decision and order of the Workers’ Compensation Judge (WCJ)
denying Claimant’s pro se penalty petition, petition to review compensation benefits,
and petition to review medical treatment and/or billing (collectively, Petitions). We
affirm.
            On August 1, 2018, Claimant, pro se, filed the Petitions against Dana
Corporation (Employer), which were consolidated and assigned to a WCJ.            By
interlocutory order dated November 6, 2018, the WCJ granted the motion to
withdraw that was filed by Claimant’s former counsel, with Claimant’s agreement
and decision to proceed pro se.      Notably, at all times relevant to the history
surrounding these proceedings, Claimant was represented by his former counsel and,
with the assistance of said counsel, executed four Compromise and Release (C&R)
Agreements in 2003. The C&R Agreements were approved by a WCJ after the WCJ
confirmed, at hearings and based on Claimant’s own credible testimony, that
Claimant entered the agreements with full understanding of their terms, conditions,
and legal significance. In the four C&R Agreements, which were memorialized and
approved by a WCJ’s decision issued on the same date, December 19, 2003, Claimant
agreed to resolve wage loss benefits for work-related injures that he sustained on four
different dates, January 29, 1990, September 15, 1990, October 8, 1993, and March
11, 1999. However, Claimant reserved the right to receive continuing payment from
Employer for medical expenses for these injuries, with the exception of the C&R
Agreement pertaining to his 1993 work-related injury. Essentially, in his Petitions,
Claimant alleged that Employer failed to pay certain medical bills under the C&R
Agreements and sought to set aside or otherwise void the four C&R Agreements.
(WCJ’s Findings of Fact (F.F.) at Nos. 1, 5, 7-9.)
             After conducting hearings and receiving documentary evidence, which
included prior orders from the WCJ who approved the C&R Agreements, the C&R
Agreements, and transcription of related testimony, the WCJ denied the Petitions. In
so doing, the WCJ first acknowledged that Employer technically failed to pay a few
medical expenditures that were covered under the C&R Agreements, but the WCJ
found that the “missed payments were inadvertent and may have been due to
improper coding.”     (F.F. at No. 10.)     Otherwise, the WCJ determined that the
remaining medical bills that Claimant submitted “were for injuries that were not
acknowledged or were terminated as a result of the C&R resolution.” Id. In these
respects, the WCJ specifically found that



                                            2
               when Employer was made aware of the unpaid medical bills
               and prescriptions, it promptly paid them. [Employer] did
               not violate the [Pennsylvania Workers’ Compensation Act
               (Act),1] by not paying bills of which it was unaware, and it
               was not required to pay bills for injuries it had not
               acknowledged. Further, in all other respects, [Employer]
               has complied with the special provisions of the C&R
               approval decision, [i.e., the previous WCJ’s 2003 decision
               and order approving the C&R Agreements.]
Id. at No. 13.
               Concerning Claimant’s contention that the C&R Agreements should be
voided, the WCJ correctly cited case law from this Court explaining that, in order to
set aside a C&R agreement, “the moving party, here Claimant, must show that [the
agreement] was entered into through mutual mistake, or that [he] was the victim of
fraud, duress, misrepresentation, concealment, or deception.” Id. at No. 11. In
determining that Claimant failed to satisfy his burden of proof in this regard, the WCJ
specifically found as follows:

               12. Based upon the evidence of record, notwithstanding
               Claimant’s assertion that he did not understand and was
               [“]railroaded[”] into the [C&R Agreements], there is no
               indication of that in the record . . . except Claimant’s
               assertion. The evidentiary record from the [2003] C&R
               approval hearing and the four agreements with their specific
               and clear provisions belie that claim.          [Claimant’s]
               allegations are contrary to the facts of record. I find that
               Claimant was aware of the full legal significance of the four
               [C&R] [A]greements and their effect upon his rights when
               he testified on December 19, 2003.
Id. at No. 12.
               For these reasons, the WCJ denied the Petitions, concluding that
Claimant failed to establish that Employer intentionally failed to pay reasonable and

      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.1, 2501-2710.



                                                 3
necessary medical bills, that Employer violated the Act, or that the C&R Agreements
should be set aside.
                 Thereafter, Claimant appealed to the Board, arguing that the WCJ did
not issue a reasoned decision because the WCJ failed to adequately explain why he
rejected Claimant’s testimony that he was deceived into signing the C&R
Agreements and/or signed them under duress or coercion.
                 Initially, the Board noted Claimant’s testimony before the WCJ that he
misunderstood the nature and legal effect of the C&R Agreements; the C&R
Agreements contained numerous inaccuracies, including the dates and descriptions of
his various injuries; and Employer, apparently in collusion with the WCJ, procured
the C&R Agreements through fraud, in that Employer submitted and relied on an
independent medical examination (IME) from 2015, instead of one issued in 2014,
when drafting the C&R Agreements. After recounting Claimant’s testimony and
arguments related thereto, the Board concluded that the WCJ issued a reasoned
decision, pursuant to section 422(a) of the Act, 77 P.S. §834,2 stating as follows:

                 The WCJ rejected Claimant’s testimony that he was
                 deceived into signing the C&R[] [Agreements] and/or that
                 he executed the C&R[] [Agreements] under duress because
                 the transcript from the 2003 hearing before [the] WCJ [] to
                 approve the C&R[] [Agreements], in concert with the
                 explicit language of the [A]greements, contradicted
       2
           Section 422(a) of the Act provides, in pertinent part:

                 All parties to an adjudicatory proceeding are entitled to a reasoned
                 decision containing findings of fact and conclusions of law based
                 upon the evidence as a whole which clearly and concisely states and
                 explains the rationale for the decisions so that all can determine why
                 and how a particular result was reached.

77 P.S. §834.



                                                    4
             Claimant’s testimony. This objective reasoning provided
             by the WCJ for rejecting Claimant’s testimony was
             sufficient to justify his credibility determination.
             Additionally, since Claimant’s testimony that he was
             [“]railroaded[”] into executing the C&R[] [Agreements]
             was rejected, there was no credible evidence to support
             Claimant’s allegations that he executed the [A]greements
             under duress or due to deceit. Thus, the WCJ’s finding that
             Claimant failed to meet his burden of establishing such was
             based on substantial, competent evidence. Since the WCJ’s
             decision to reject Claimant’s testimony was supported by
             objective reasoning and the WCJ’s findings were based on
             substantial evidence, the WCJ rendered a reasoned decision
             pursuant to the mandates of the Act.
(Board’s decision at 8.)
             In addition, the Board rejected Claimant’s assertion that the C&R
Agreements should be voided as a result of fraud, due to the alleged improper use of
the 2015 IME, determining that Claimant failed to submit sufficient, credible
evidence to establish this contention.        Next, the Board addressed Claimant’s
argument that he only signed the C&R Agreements based on his belief that they were
not binding, and Employer would continue to remain liable for medical expenses in
connection with his 1993 work-related injury. In dismissing these assertions, the
Board noted that the WCJ who approved the C&R Agreements in 2003 “specifically
found that Claimant understood the C&R[] [Agreements] after hearing Claimant’s
live testimony in 2003” and, because Claimant did not appeal the WCJ’s 2003
decision and order, the “WCJ[’]s determination that Claimant understood the full
legal significance of the C&R[] [Agreements] is final.” Id. at 9. To the extent that
Claimant contended the C&R Agreements were the result of a mutual mistake of fact,
the Board disagreed, concluding instead that

             the evidence suggests that [Employer] was aware that part
             of the binding terms of the [C&R] Agreement[s] [was] that
             [Employer] was no longer obligated to pay for any 1993

                                          5
               work-related medical treatment. Thus, Claimant is not
               complaining of a mutual mistake of fact. Rather, Claimant
               argues that there was a unilateral mistake of fact in that he
               was the sole party who misunderstood the existence of these
               specified terms. As a unilateral mistake does not constitute
               a reason for setting aside an otherwise duly executed and
               binding C&R Agreement, it is not a sufficient reason to
               overturn the [d]ecision of [the] WCJ approving the C&R
               [Agreement’s] terms, which clearly denied ongoing medical
               benefits for Claimant’s 1993 work injury.
Id. at 9-10.    Finally, the Board noted that Claimant did not contest the WCJ’s
determinations that he failed to demonstrate that Employer violated the Act in
declining to pay for work-related medical expenses, and seemingly determined that
these issues were waived. See Arnold v. Workers’ Compensation Appeal Board
(Baker Industries), 859 A.2d 866, 871 (Pa. Cmwlth. 2004).
               Accordingly, the Board affirmed the WCJ’s order denying Claimant’s
Petitions. Subsequently, Claimant filed a pro se petition for review in this Court.3
               As far as we can discern from Claimant’s pro se brief, his arguments
contained therein are duplicative of those he raised before the Board.                    Based
substantially on the reasoning provided by the WCJ in his decision and order and the
Board in its opinion, we conclude that the WCJ issued a reasoned decision; the
WCJ’s findings of fact were supported by substantial evidence; and the WCJ did not
otherwise commit an error of law in rendering his determinations.
               Initially, we note that pursuant to section 449(b) of the Act,4 when
parties agree to the compromise and release of a claim, the agreement must be

       3
         This Court’s review of an appeal from a determination by the Board is limited to
determining whether an error of law was committed, whether the WCJ’s necessary findings of fact
are supported by substantial evidence, and whether constitutional rights were violated. Gahring v.
Workers’ Compensation Appeal Board (R and R Builders), 128 A.3d 375, 379 n.6 (Pa. Cmwlth.
2015).
       4
         Added by the Act of June 24, 1996, P.L. 350, 77 P.S. §1000.5(b).



                                                6
submitted to a WCJ, who shall approve the agreement following a determination that
the agreement contains all of the necessary information provided for in the Act and
the claimant understands the full legal significance of the document. 77 P.S.
§1000.5(b). More specifically, the Act requires that every C&R agreement set forth
details of the claim, including “the nature of the injury” and “a listing of all benefits
received or available to the claimant,” and the “agreement must be explicit with
regard to the payment, if any, of reasonable, necessary[,] and related medical
expenses.” 77 P.S. §1000.5(b), (c)(3), (9).
             As previously explained by this Court, in enacting section 449 of the
Act, the General Assembly intended to place C&R agreements “on equal footing with
civil settlements in order to promote a public policy of encouraging the parties to
settle disputes and bring them to finality.” DePue v. Workers’ Compensation Appeal
Board (N. Paone Construction, Inc.), 61 A.3d 1062, 1066 (Pa. Cmwlth. 2013)
(internal citation and quotation marks omitted); see, e.g., Stroehmann Bakeries, Inc.
v. Workers’ Compensation Appeal Board (Plouse), 768 A.2d 1193, 1196 (Pa.
Cmwlth. 2001). Therefore, once a C&R agreement is approved by a WCJ, and the
WCJ’s decision has not been appealed within 20 days, the C&R agreement is final,
conclusive, and binding on the parties. Gregory v. Workers’ Compensation Appeal
Board (Narvon Builders), 926 A.2d 564, 567 nn. 6-7 (Pa. Cmwlth. 2007).
             However, “[c]ourts may rescind a [C&R] agreement based on a clear
showing of fraud, deception, duress, or mutual mistake.”           Hoang v. Workers’
Compensation Appeal Board (Howmet Aluminum Casting, Inc.), 51 A.3d 905, 908
(Pa. Cmwlth. 2012) (citing North Penn Sanitation, Inc. v. Workers’ Compensation
Appeal Board (Dillard), 850 A.2d 795, 799 (Pa. Cmwlth. 2004)). Notably, the
burden to make such a showing rests with the party seeking to set aside the



                                           7
agreement. Id. at 908-09. And, absent a showing sufficient to set aside a C&R
agreement, any issue that is not expressly reserved in a C&R agreement may not be
raised in a later proceeding. DePue, 61 A.3d at 1067; Department of Labor and
Industry, Bureau of Workers’ Compensation v. Workers’ Compensation Appeal
Board (U.S. Food Service), 932 A.2d 309, 314-15 (Pa. Cmwlth. 2007).
            Moreover, to comply with section 422(a) of the Act, a WCJ’s decision
must permit adequate appellate review because the purpose of the reasoned decision
requirement “is to spare the reviewing court from having to imagine why the WCJ
believed one witness over another.”      Dorsey v. Workers’ Compensation Appeal
Board (Crossing Construction Co.), 893 A.2d 191, 194-96 (Pa. Cmwlth. 2006).
Under section 422(a), a WCJ must adequately explain the reasons for rejecting or
discrediting competent evidence when conflicting evidence is presented. Daniels v.
Workers’ Compensation Appeal Board (Tristate Transport), 828 A.2d 1043, 1047
(Pa. 2003). When witnesses testify only by deposition, the WCJ must articulate an
actual objective basis for the credibility determination. Id. at 1053. In conducting a
reasoned decision analysis, we note that “[s]ection 422(a) does not permit a party to
challenge or second-guess the WCJ’s reasons for credibility determinations,” Dorsey,
893 A.2d at 195, and, as the factfinder and sole arbiter of credibility, “the WCJ may
reject the testimony of any witness in whole or in part, even if that testimony is
uncontradicted.” Serrano v. Workers’ Compensation Appeal Board (Chain Bike
Corp.), 718 A.2d 885, 889 (Pa. Cmwlth. 1998).
            Here, we agree with the Board that the WCJ issued a reasoned decision
in rejecting Claimant’s testimony as not credible.      More specifically, the WCJ
determined that Claimant’s current testimony was directly contradicted by the
transcript of the 2003 hearing in which Claimant credibly testified that he understood



                                          8
the full legal significance of the C&R Agreements, and, also, the plain language of
the C&R Agreements themselves. See Benginia v. Workers’ Compensation Appeal
Board (City of Scranton), 805 A.2d 1272, 1279 & n.14 (Pa. Cmwlth. 2002).
Moreover, for essentially the same reasons, the WCJ found that Claimant failed to
adduce credible evidence establishing that the C&R Agreements should be set aside
due to fraud, duress, or deception, or that the parties committed a mutual mistake of
fact. In short, the WCJ’s findings in these regards rested solely upon the WCJ’s
determination that Claimant’s testimony was not credible. And, because this Court
has no basis upon which to disturb the WCJ’s credibility determination, we cannot
conclude that the WCJ erred in failing to set aside the C&R Agreements. See Farner
v. Workers’ Compensation Appeal Board (Rockwell International), 869 A.2d 1075,
1078-79 (Pa. Cmwlth. 2005). Consequently, the C&R Agreements remain valid and
binding, and we agree with the Board that the WCJ did not err in denying Claimant’s
Petitions.5
              Accordingly, we affirm.


                                               ________________________________
                                               PATRICIA A. McCULLOUGH, Judge




       5
         Based on our review of Claimant’s pro se brief, Claimant does not make any meaningful
argument that Employer violated the Act in intentionally failing to pay past due medical expenses
under the C&R Agreements. Even if Claimant could make such an argument, in light of the WCJ’s
findings on this issue, which are supported by substantial evidence, this Court would be hard
pressed to conclude that the WCJ abused his discretion in declining to impose a penalty upon
Employer. See Candito v. Workers’ Compensation Appeal Board (City of Philadelphia), 785 A.2d
1106, 1108 (Pa. Cmwlth. 2001).



                                               9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jesse R. May,                         :
                 Petitioner           :
                                      :    No. 575 C.D. 2021
            v.                        :
                                      :
Dana Corporation (Workers’            :
Compensation Appeal Board),           :
                  Respondent          :


                                  ORDER


            AND NOW, this 21st day of July, 2022, the March 31, 2021 order of
the Workers’ Compensation Appeal Board is hereby AFFIRMED.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge